DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 5/5/2022, with respect to the rejection(s) of claim(s) 1-3, 5-13, and 15-26 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dimke, Jung, and Park et al.
Claim Objections
Claims 1, 11, 19, and 23 objected to because of the following informalities:  the claims are directed towards receiving or sending “a request” from a wireless power receiver to a wireless power transmitter, in which the request is defined as: “to perform recalibration for a first type of foreign object detection” (claim 1 for example). However, each claim goes on to further define “the request” as an attempt to change from a low power mode to a high power mode or vice versa. Therefore, the term request appears to be defined as two separate and distinct forms of communication (i.e. a first request to change a power level of the wireless power transmitter, and a second request for a FOD recalibration) and therefore, should be claimed as such. For the sake of expediting prosecution, the Examiner will interpret the claims in line with the teachings of the Applicant’s figures and specification, in this instance, a “first request” to perform recalibration for a first type of FOD which will occur after a “second request” which is received communications from a wireless power receiver, potentially indicating a change to be made with respect to an electromagnetic parameter supplied by the wireless power transmitter, such as from a low power mode to a high power mode or vice versa.  Appropriate correction is required.
Claims 1, 11, 19, and 23 objected to because of the following informalities:  the claims recite the phrases “attempting to change,” as well as “attempt to change” which are not considered to be positive recitations, or required by the claims. As defined, the term “attempt” means to make an effort, and therefore does not require the completion of a task in order for an “attempt” to be considered complete. In this instance the claim language reciting a change to an electromagnetic parameter supplied by the wireless power transmitter, and a change from a low power mode to a high power mode or vice versa, as the respective attempt is not considered to be positively recited as there is no recitation requiring the attempted change to be completed or take place. In an attempt to expedite prosecution, the Examiner will interpret the claim language in light of the Applicant’s specification (see figure 2 for example), which indicates a wireless power transmitter will receive a request from a wireless power receiver indicating a change to the power level transmitted, and separately, will receive a request from the wireless power receiver to perform FOD recalibration.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12, 15-19, 21-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimke et al. (U.S. Patent Publication Number 2018/0342907) in view of Jung et al. (U.S. Patent Publication Number 2014/0266036) and in further view of Park et al. (U.S. Patent Publication Number 2019/0248251).
Regarding Claim 1:
Dimke et al. discloses a method of operating a wireless power transmitter, comprising: to perform recalibration for a first type of foreign object detection (FOD) in response to the wireless power receiver attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig. 12, steps 1204 and 1208, and their related discussion; see, for example, paragraphs 0073-0075 which disclose based on detecting a change in one or more power transfer parameters, the object detection controller will perform a calibration to the FOD system); when the FOD result indicates a foreign object is present or likely present, performing one or more of discontinuing wireless power transfer, limiting wireless power transfer, or communicating the FOD result to the wireless power receiver (see, for example, paragraphs 0006, claim 15, etc. which disclose halting the wireless power transfer is an object is detected by the FOD system); and when the FOD result indicates a foreign object is not present or likely not present, performing the recalibration and continuing with wireless power transfer (see, for example, paragraphs 0067-0069 which disclose the object detection controller operating in a high sensitivity mode prior to the FOD calibration process, and upon the FOD system completing calibration, resume operation). While Dimke discloses performing recalibration for a first type of FOD in response to a change associated with an electromagnetic parameter caused by the wireless power receiver, Dimke fails to teach receiving a request from a wireless power receiver associated with a foreign object detection.
However, Jung et al. discloses a method of operating a wireless power transmitter, comprising: receiving a request from a wireless power receiver for a first type of foreign object detection (FOD) in response to the wireless power receiver attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.); in response to receiving the request, performing a second type of FOD to produce a FOD result (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present); when the FOD result indicates a foreign object is present or likely present, performing one or more of discontinuing wireless power transfer, limiting wireless power transfer, or communicating the FOD result to the wireless power receiver (Fig.’s 2 and 7, steps S210, S225, S715, S720, etc., and their related discussion; see, for example, paragraphs 0043, 0045, 0047, 0081, 0088-0090, 0096-0099, 0105, claims 4, 9, etc., which disclose the wireless power transmitting apparatus may perform a power limiting operation in response to the detection of the foreign object, as well as communicate FOD results); and when the FOD result indicates a foreign object is not present or likely not present, communicating the FOD result to the wireless power receiver, and continuing with wireless power transfer (Fig. 7, steps S720, S725, S730, etc., and their related discussion; see, for example, paragraphs 0096, 0099-0101, 0104, etc. which discloses receiving the ASK signal, and subsequently transmitting the wireless power based on said signal, as well as a transmission power measurement report, indicating a measured transmission power.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dimke to receive a request for a first type of foreign object detection (FOD) from a wireless power receiver, as taught within Jung so as to incorporate a two-way communication protocol between a transmitter and receiver in which the receiver may be capable of communicating instances in which a foreign object may be present to further illicit a detection process and subsequent update to be performed by the transmitter, thereby providing a more robust and resilient operation which may allow the system to automatically recover from situations where a positive foreign object detection test is not due to the presence of a foreign object. 
Furthermore, Modified Dimke fails to explicitly teach wherein the wireless power receiver sends the request in an attempt to change from a low power mode of wireless power transfer to a high power mode of wireless power transfer, or from a high power mode of wireless power transfer to a low power mode of wireless power transfer.
However, in order to expedite prosecution, Park et al. discloses the wireless power receiver sends the request in an attempt to change from a low power mode of wireless power transfer to a high power mode of wireless power transfer, or from a high power mode of wireless power transfer to a low power mode of wireless power transfer (Fig. 15, steps S1504, S1505, 1530, 1540, S1506, S1507, etc., and their related discussion; see, for example, paragraphs 0228-0238, etc. which disclose receiving a power control signal from the wireless power reception device which is indicative of potential switching to a low power mode or high power mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke, to provide communication such as a power mode change request, as taught within Park, to facilitate further communication protocols between a wireless power transmitter and receiver, thereby establishing a more efficient and robust power transmission system capable of meeting a variety of power demands or needs.
Regarding Claim 2:
Modified Dimke teaches the limitations of the preceding claim 1. Modified Dimke, in further view of Jung, discloses wherein the first type of FOD measures power loss (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if power has been lost).
Regarding Claim 5:
Modified Dimke teaches the limitations of the preceding claim 1. Modified Dimke, in further view of Jung, discloses wherein the request is sent in response to the wireless power receiver attempting to change the electromagnetic parameter by more than a threshold amount (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.).
Regarding Claim 6:
Modified Dimke teaches the limitations of the preceding claim 5. Modified Dimke, in further view of Jung, discloses wherein the electromagnetic parameter comprises a voltage, current or power level supplied at the wireless power receiver by an electromagnetic field transmitted by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus).
Regarding Claim 7:
Modified Dimke teaches the limitations of the preceding claim 5. Modified Dimke, in further view of Jung, discloses wherein the threshold amount is dynamically changed with a magnitude of a voltage, current or power level supplied at the wireless power receiver by an electromagnetic field transmitted by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus).
Regarding Claim 8:
Modified Dimke teaches the limitations of the preceding claim 5. Modified Dimke, in further view discloses wherein the threshold amount is at least 10% (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose an instance in which transmission power measurement may indicate 12 W and the required power is 10 W indicating a difference of at least 10%).
Regarding Claim 9:
Modified Dimke teaches the limitations of the preceding claim 5. While Modified Dimke, in further view discloses wherein the threshold amount is at least 10% (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose an instance in which transmission power measurement may indicate 12 W and the required power is 10 W indicating a difference of at least 10%), Modified Dimke fails to explicitly teach wherein the threshold amount is at least 50%. However, it would have been obvious to one of ordinary skill in the art to set the threshold amount to at least 50% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this instance, selecting a given threshold amount would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 10:
Modified Dimke teaches the limitations of the preceding claim 1. Modified Dimke, in further view of Jung, discloses wherein the FOD result indicates a foreign object is not present or likely not present, the method further comprises communicating the FOD result to the wireless power receiver (Fig.’s 2 and 7, steps S210, S225, S715, S720, etc., and their related discussion; see, for example, paragraphs 0043, 0045, 0047, 0081, 0088-0090, 0096-0099, 0105, etc., which disclose two-way communication occurring, including the communication of FOD results).
Regarding Claim 11:
Dimke et al. discloses a wireless power transmitter, comprising: circuitry configured to: to perform recalibration for a first type of foreign object detection (FOD) in response to the wireless power receiver attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig. 12, steps 1204 and 1208, and their related discussion; see, for example, paragraphs 0073-0075 which disclose based on detecting a change in one or more power transfer parameters, the object detection controller will perform a calibration to the FOD system); when the FOD result indicates a foreign object is present or likely present, performing one or more of discontinuing wireless power transfer, limiting wireless power transfer, or communicating the FOD result to the wireless power receiver (see, for example, paragraphs 0006, claim 15, etc. which disclose halting the wireless power transfer is an object is detected by the FOD system); and when the FOD result indicates a foreign object is not present or likely not present, perform the recalibration and continue with wireless power transfer (see, for example, paragraphs 0067-0069 which disclose the object detection controller operating in a high sensitivity mode prior to the FOD calibration process, and upon the FOD system completing calibration, resume operation). While Dimke discloses performing recalibration for a first type of FOD in response to a change associated with an electromagnetic parameter caused by the wireless power receiver, Dimke fails to teach receive a request from a wireless power receiver associated with a foreign object detection.
However, Jung et al. discloses a wireless power transmitter, comprising: circuitry configured to: receive a request from a wireless power receiver for a first type of foreign object detection (FOD) in response to the wireless power receiver attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.); in response to receiving the request, perform a second type of FOD to produce a FOD result (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present); when the FOD result indicates a foreign object is present or likely present, performing one or more of discontinuing wireless power transfer, limiting wireless power transfer, or communicating the FOD result to the wireless power receiver (Fig.’s 2 and 7, steps S210, S225, S715, S720, etc., and their related discussion; see, for example, paragraphs 0043, 0045, 0047, 0081, 0088-0090, 0096-0099, 0105, claims 4, 9, etc., which disclose the wireless power transmitting apparatus may perform a power limiting operation in response to the detection of the foreign object, as well as communicate FOD results); and when the FOD result indicates a foreign object is not present or likely not present, continue with wireless power transfer (Fig. 7, steps S720, S725, S730, etc., and their related discussion; see, for example, paragraphs 0096, 0099-0101, 0104, etc. which discloses receiving the ASK signal, and subsequently transmitting the wireless power based on said signal, as well as a transmission power measurement report, indicating a measured transmission power.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dimke to receive a request for a first type of foreign object detection (FOD) from a wireless power receiver, as taught within Jung so as to incorporate a two-way communication protocol between a transmitter and receiver in which the receiver may be capable of communicating instances in which a foreign object may be present to further illicit a detection process and subsequent update to be performed by the transmitter, thereby providing a more robust and resilient operation which may allow the system to automatically recover from situations where a positive foreign object detection test is not due to the presence of a foreign object.
Furthermore, Modified Dimke fails to explicitly teach wherein the wireless power receiver sends the request in an attempt to change from a low power mode of wireless power transfer to a high power mode of wireless power transfer, or from a high power mode of wireless power transfer to a low power mode of wireless power transfer.
However, in order to expedite prosecution, Park et al. discloses the wireless power receiver sends the request in an attempt to change from a low power mode of wireless power transfer to a high power mode of wireless power transfer, or from a high power mode of wireless power transfer to a low power mode of wireless power transfer (Fig. 15, steps S1504, S1505, 1530, 1540, S1506, S1507, etc., and their related discussion; see, for example, paragraphs 0228-0238, etc. which disclose receiving a power control signal from the wireless power reception device which is indicative of potential switching to a low power mode or high power mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke, to provide communication such as a power mode change request, as taught within Park, to facilitate further communication protocols between a wireless power transmitter and receiver, thereby establishing a more efficient and robust power transmission system capable of meeting a variety of power demands or needs.
Regarding Claim 12:
Modified Dimke teaches the limitations of the preceding claim 11. Modified Dimke, in further view of Jung, discloses wherein the first type of FOD measures power loss (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if power has been lost).
Regarding Claim 15:
Modified Dimke teaches the limitations of the preceding claim 11. Modified Dimke, in further view of Jung, discloses wherein the request is sent in response to the wireless power receiver attempting to change the electromagnetic parameter by more than a threshold amount (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.).
Regarding Claim 16:
Modified Dimke teaches the limitations of the preceding claim 15. Modified Dimke, in further view of Jung, discloses wherein the electromagnetic parameter comprises a voltage, current or power level supplied at the wireless power receiver by an electromagnetic field transmitted by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus).
Regarding Claim 17:
Modified Dimke teaches the limitations of the preceding claim 15. Modified Dimke, in further view discloses wherein the threshold amount is at least 10% (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose an instance in which transmission power measurement may indicate 12 W and the required power is 10 W indicating a difference of at least 10%).
Regarding Claim 18:
Modified Dimke teaches the limitations of the preceding claim 15. While Modified Dimke, in further view discloses wherein the threshold amount is at least 10% (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose an instance in which transmission power measurement may indicate 12 W and the required power is 10 W indicating a difference of at least 10%), Modified Dimke fails to explicitly teach wherein the threshold amount is at least 50%. However, it would have been obvious to one of ordinary skill in the art to set the threshold amount to at least 50% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this instance, selecting a given threshold amount would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 19:
Dimke et al. discloses a method of operating a wireless power receiver, comprising: to perform recalibration for a first type of foreign object detection (FOD) while attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig. 12, steps 1204 and 1208, and their related discussion; see, for example, paragraphs 0073-0075 which disclose based on detecting a change in one or more power transfer parameters, the object detection controller will perform a calibration to the FOD system); when the FOD result indicates a foreign object is present or likely present, changing one or more wireless power transfer parameters, limiting wireless power transfer, or discontinuing wireless power transfer, (see, for example, paragraphs 0006, claim 15, etc. which disclose halting the wireless power transfer is an object is detected by the FOD system); and when the FOD result indicates a foreign object is not present or likely not present, continuing with wireless power transfer and performing recalibration of the first type of FOD (see, for example, paragraphs 0067-0069 which disclose the object detection controller operating in a high sensitivity mode prior to the FOD calibration process, and upon the FOD system completing calibration, resume operation). While Dimke discloses performing recalibration for a first type of FOD in response to a change associated with an electromagnetic parameter caused by the wireless power receiver, Dimke fails to teach sending a request to a wireless power transmitter associated with a foreign object detection.
However, Jung et al. discloses a method of operating a wireless power receiver, comprising: sending a request to a wireless power transmitter for a first type of foreign object detection (FOD) while attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.); receiving a FOD result of a second type of FOD from the wireless power transmitter (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present); when the FOD result indicates a foreign object is present or likely present, changing one or more wireless power transfer parameters, limiting wireless power transfer, or discontinuing wireless power transfer and performing recalibration of the first type of FOD (Fig.’s 2 and 7, steps S210, S225, S715, S720, etc., and their related discussion; see, for example, paragraphs 0043, 0045, 0047, 0081, 0088-0090, 0096-0099, 0105, claims 4, 9, etc., which disclose the wireless power transmitting apparatus may perform a power limiting operation in response to the detection of the foreign object, as well as communicate FOD results); and when the FOD result indicates a foreign object is not present or likely not present, continuing with wireless power transfer (Fig. 7, steps S720, S725, S730, etc., and their related discussion; see, for example, paragraphs 0096, 0099-0101, 0104, etc. which discloses receiving the ASK signal, and subsequently transmitting the wireless power based on said signal, as well as a transmission power measurement report, indicating a measured transmission power.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dimke to send a request for a first type of foreign object detection (FOD) to a wireless power transmitter, as taught within Jung so as to incorporate a two-way communication protocol between a transmitter and receiver in which the receiver may be capable of communicating instances in which a foreign object may be present to further illicit a detection process and subsequent update to be performed by the transmitter, thereby providing a more robust and resilient operation which may allow the system to automatically recover from situations where a positive foreign object detection test is not due to the presence of a foreign object.
Furthermore, Modified Dimke fails to explicitly teach wherein the wireless power receiver sends the request in an attempt to change from a low power mode of wireless power transfer to a high power mode of wireless power transfer, or from a high power mode of wireless power transfer to a low power mode of wireless power transfer.
However, in order to expedite prosecution, Park et al. discloses the wireless power receiver sends the request in an attempt to change from a low power mode of wireless power transfer to a high power mode of wireless power transfer, or from a high power mode of wireless power transfer to a low power mode of wireless power transfer (Fig. 15, steps S1504, S1505, 1530, 1540, S1506, S1507, etc., and their related discussion; see, for example, paragraphs 0228-0238, etc. which disclose receiving a power control signal from the wireless power reception device which is indicative of potential switching to a low power mode or high power mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke, to provide communication such as a power mode change request, as taught within Park, to facilitate further communication protocols between a wireless power transmitter and receiver, thereby establishing a more efficient and robust power transmission system capable of meeting a variety of power demands or needs.
Regarding Claim 21:
Modified Dimke teaches the limitations of the preceding claim 19. Modified Dimke, in further view of Jung, discloses wherein the request includes an indication of a probability of the presence of a foreign object (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus).
Regarding Claim 22:
Modified Dimke teaches the limitations of the preceding claim 21. Modified Dimke, in further view of Jung, discloses wherein the wireless power receiver is configured to determine a probability of the presence of a foreign object by measuring a temperature variation (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present).
Regarding Claim 23:
Dimke et al. discloses a wireless power receiver, comprising: circuitry configured to: to perform recalibration for a first type of foreign object detection (FOD) while attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig. 12, steps 1204 and 1208, and their related discussion; see, for example, paragraphs 0073-0075 which disclose based on detecting a change in one or more power transfer parameters, the object detection controller will perform a calibration to the FOD system); when the FOD result indicates a foreign object is present or likely present, changing one or more wireless power transfer parameters, limiting wireless power transfer, or discontinuing wireless power transfer (see, for example, paragraphs 0006, claim 15, etc. which disclose halting the wireless power transfer is an object is detected by the FOD system); and when the FOD result indicates a foreign object is not present or likely not present, continuing with wireless power transfer and performing recalibration of the first type of FOD (see, for example, paragraphs 0067-0069 which disclose the object detection controller operating in a high sensitivity mode prior to the FOD calibration process, and upon the FOD system completing calibration, resume operation). While Dimke discloses performing recalibration for a first type of FOD in response to a change associated with an electromagnetic parameter caused by the wireless power receiver, Dimke fails to teach send a request to a wireless power transmitter associated with a foreign object detection.
However, Jung et al. discloses a wireless power receiver, comprising: circuitry configured to: send a request to a wireless power transmitter for a first type of foreign object detection (FOD) while attempting to change an electromagnetic parameter supplied by the wireless power transmitter (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if FOD is positive, i.e. a foreign object has been detected.); receive a FOD result of a second type of FOD from the wireless power transmitter (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present); when the FOD result indicates a foreign object is present or likely present, changing one or more wireless power transfer parameters, limiting wireless power transfer, or discontinuing wireless power transfer (Fig.’s 2 and 7, steps S210, S225, S715, S720, etc., and their related discussion; see, for example, paragraphs 0043, 0045, 0047, 0081, 0088-0090, 0096-0099, 0105, claims 4, 9, etc., which disclose the wireless power transmitting apparatus may perform a power limiting operation in response to the detection of the foreign object, as well as communicate FOD results); and when the FOD result indicates a foreign object is not present or likely not present, continuing with wireless power transfer (Fig. 7, steps S720, S725, S730, etc., and their related discussion; see, for example, paragraphs 0096, 0099-0101, 0104, etc. which discloses receiving the ASK signal, and subsequently transmitting the wireless power based on said signal, as well as a transmission power measurement report, indicating a measured transmission power.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dimke to send a request for a first type of foreign object detection (FOD) to a wireless power transmitter, as taught within Jung so as to incorporate a two-way communication protocol between a transmitter and receiver in which the receiver may be capable of communicating instances in which a foreign object may be present to further illicit a detection process and subsequent update to be performed by the transmitter, thereby providing a more robust and resilient operation which may allow the system to automatically recover from situations where a positive foreign object detection test is not due to the presence of a foreign object.
Furthermore, Modified Dimke fails to explicitly teach wherein the wireless power receiver is configured to send the request in an attempt to change from a low power mode of wireless power transfer to a high power mode of wireless power transfer, or from a high power mode of wireless power transfer to a low power mode of wireless power transfer.
However, in order to expedite prosecution, Park et al. discloses the wireless power receiver is configured to send the request in an attempt to change from a low power mode of wireless power transfer to a high power mode of wireless power transfer, or from a high power mode of wireless power transfer to a low power mode of wireless power transfer (Fig. 15, steps S1504, S1505, 1530, 1540, S1506, S1507, etc., and their related discussion; see, for example, paragraphs 0228-0238, etc. which disclose receiving a power control signal from the wireless power reception device which is indicative of potential switching to a low power mode or high power mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke, to provide communication such as a power mode change request, as taught within Park, to facilitate further communication protocols between a wireless power transmitter and receiver, thereby establishing a more efficient and robust power transmission system capable of meeting a variety of power demands or needs.
Regarding Claim 25:
Modified Dimke teaches the limitations of the preceding claim 23. Modified Dimke, in further view of Jung, discloses wherein the request includes an indication of a probability of a presence of a foreign object (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus).
Regarding Claim 26:
Modified Dimke teaches the limitations of the preceding claim 23. Modified Dimke, in further view of Jung, discloses wherein the wireless power receiver is configured to determine a probability of a presence of a foreign object by measuring a temperature variation (Fig.’s 2 and 7, steps S210, S215, S220, etc. and their related discussion; see, for example, paragraphs 0046, 0051-0052, etc. which disclose the wireless power transmitting apparatus may perform temperature sensor detection to determine if a fine foreign object, not detected during a first FOD protocol, may be present).
Claims 3, 13, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimke et al. (U.S. Patent Publication Number 2018/0342907) in view of Jung et al. (U.S. Patent Publication Number 2014/0266036) in view of Park et al. (U.S. Patent Publication Number 2019/0248251) and in further view of Liu et al. (U.S. Patent Publication Number 2019/0140489).
Regarding Claim 3:
Modified Dimke teaches the limitations of the preceding claim 2. While Modified Dimke teaches performing a second type of FOD (see, for example, Jung disclosing measuring via a temperature sensor to determine if a fine foreign object may be present), Modified Dimke fails to teach wherein the second type of FOD measures Q-factor, system self-resonant frequency, or both Q-factor and system self-resonant frequency.
However, Liu et al. discloses wherein the second type of FOD measures Q-factor, system self-resonant frequency, or both Q-factor and system self-resonant frequency (Fig. 4B, step 446see, for example, abstract, paragraphs 0002-0007, 0057, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke to measure Q-factor as a form of foreign object detection, as taught within Liu, since, as disclosed within Liu, measuring the quality factor is one way in which the efficiency of a system may be detected to further facilitate foreign object detection.
Regarding Claim 13:
Modified Dimke teaches the limitations of the preceding claim 12. While Modified Dimke teaches performing a second type of FOD (see, for example, Jung disclosing measuring via a temperature sensor to determine if a fine foreign object may be present), Modified Dimke fails to teach wherein the second type of FOD measures Q-factor, system self-resonant frequency, or both Q-factor and system self-resonant frequency.
However, Liu et al. discloses wherein the second type of FOD measures Q-factor, system self-resonant frequency, or both Q-factor and system self-resonant frequency (Fig. 4B, step 446see, for example, abstract, paragraphs 0002-0007, 0057, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke to measure Q-factor as a form of foreign object detection, as taught within Liu, since, as disclosed within Liu, measuring the quality factor is one way in which the efficiency of a system may be detected to further facilitate foreign object detection.
Regarding Claim 20:
Modified Dimke teaches the limitations of the preceding claim 19. Modified Dimke, in further view of Jung, discloses wherein the first type of FOD measures power loss (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if power has been lost). While Modified Dimke teaches performing a second type of FOD (see, for example, Jung disclosing measuring via a temperature sensor to determine if a fine foreign object may be present), Modified Dimke fails to teach wherein the second type of FOD measures Q-factor, system self-resonant frequency, or both Q-factor and system self-resonant frequency.
However, Liu et al. discloses wherein the second type of FOD measures Q-factor, system self-resonant frequency, or both Q-factor and system self-resonant frequency (Fig. 4B, step 446see, for example, abstract, paragraphs 0002-0007, 0057, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke to measure Q-factor as a form of foreign object detection, as taught within Liu, since, as disclosed within Liu, measuring the quality factor is one way in which the efficiency of a system may be detected to further facilitate foreign object detection.
Regarding Claim 24:
Modified Dimke teaches the limitations of the preceding claim 23. Modified Dimke, in further view of Jung, discloses wherein the first type of FOD measures power loss (Fig.’s 2 and 7, steps S210, S715, S720, etc., and their related discussion; see, for example, paragraphs 0081, 0088-0090, 0096-0099, 0105, etc., which disclose the receiver may transmit an ASK signal including a signal for controlling power, an FOD signal, required power information in relation to a power transmission scheme, information regarding a received power value, etc., to the wireless power transmitting apparatus, and in response to the communication, the wireless power transmitting apparatus will perform a comparison with a predetermined reference value so as to determine if power has been lost). While Modified Dimke teaches performing a second type of FOD (see, for example, Jung disclosing measuring via a temperature sensor to determine if a fine foreign object may be present), Modified Dimke fails to teach wherein the second type of FOD measures Q-factor, system self-resonant frequency, or both Q-factor and system self-resonant frequency.
However, Liu et al. discloses wherein the second type of FOD measures Q-factor, system self-resonant frequency, or both Q-factor and system self-resonant frequency (Fig. 4B, step 446see, for example, abstract, paragraphs 0002-0007, 0057, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Dimke to measure Q-factor as a form of foreign object detection, as taught within Liu, since, as disclosed within Liu, measuring the quality factor is one way in which the efficiency of a system may be detected to further facilitate foreign object detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836